Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/504249 responses filed 05/12/2022 and 09/05/2022. 
Claims 1-14 & 16-19 are pending and have been examined and fully considered.
Election/Restrictions
Applicant’s election without traverse of Claims 1-14 & 16-19 in the reply filed on 09/05/2022 is acknowledged.
Claims 15 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/05/2022.
Claim Objections
Claim 1 objected to because of the following informalities:  
In Claim 1, line 2, “which source comprises,” is claimed. It is understood here that applicant is referring to the “single-photon source,” already mentioned, and though applicant refers to “the single photon,” after the first mention of single photon source, does not refer to “the source,” or “the single photon source.”
Further, in Claim 1, line 6, applicant claims a “graphene ribbon,” however, prior to this in the claim, “graphene nanoribbon,” was used.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-14 & 16-18 are rejected under 35 U.S.C. 103(a) as being obvious over HE in “Tunable room-temperature single-photon emission at telecom wavelengths from sp3 defects in carbon nanotubes” (as cited on IDS dated 05/12/2022) in view of Avouris in Carbon-nanotube photonics and optoelectronics (as cited on IDS dated 05/12/2022).
	With respect to Claims 1 & 16-17, HE et al. teach of single photon emitters from sp3 defects in carbon nanotubes(title, abstract). Specifically, HE et al. teach of single- walled carbon nanotubes as the color center host source and color center host (it is semiconducting) and of substituting diazonium(including nitrogen) and aryl- diazonium defects with CH3 into the C band of the carbon nanotubes(Page 1, abstract & Figure 1, Figure 2).HE et al. do not teach of the source/drain electrode or of the claimed gates.
AVOURIS et al. however in fact do.
	AVOURIS et al. teach of carbon nanotube photonics and optoelectronics and specifically that the single-atomic-layer structure makes the optical properties of SNTs sensitive to their environment and external fields and that this can be used to tune them(abstract and title). AVOURIS further teach of connecting for electrical contact the nanotubes to a source and drain electrode(Figure 2 a), and also of gating using gate electrodes that are not electrically connected to the color center host (carbon nanotube) which allows for controlling the injection with respect to holes in the center(Figure 2). More specifically, AVOURIS et al. each of there being at least two gate electrodes(double gate CNTs)(Page 345, column 1, paragraph 1, Figure 3). It would have been obvious to one of ordinary skill to structure the carbon nanotube of HE with the gate and source drain electrodes of AVOURIS to allow for functionalization/a source of voltage for the CNT photon emission due to the advantages unified electronic and optoelectronic technology has (AVOURIS, Page 341, column 1, paragraph 1).
 	With respect to Claims 2-3, HE et al. teach of single- walled carbon nanotubes as the color center host source and color center host (it is semiconducting) and of substituting diazonium(including nitrogen) and aryl- diazonium defects with CH3 into the C band of the carbon nanotubes(Page 1, abstract & Figure 1, Figure 2).
	With respect to Claim 4-6, HE et al. teach of single- walled carbon nanotubes as the color center host source and color center host with a structure of (10,3) , (6,5), (7,5)(Page 1, abstract). HE et al. teach of single- walled carbon nanotubes as the color center host source and color center host (it is semiconducting) and of substituting diazonium(including nitrogen) and aryl- diazonium defects with CH3 into the C band of the carbon nanotubes(Page 1, abstract & Figure 1, Figure 2).
	With respect to Claims 7, AVOURIS et al. teach of forming split gate with n-doped and p-doped sides(Page 345, column 1, paragraph 2, Page 348, column 1, last paragraph).
	With respect to Claim 8, AVOURIS et al. teach of tuning energies(Page 348, first column, second paragraph, second column, last paragraph, abstract).
	With respect to Claim 9-13, AVOURIS et al. teach of applying energy/voltage, current, and also of controlling injection(Figure 1, Figure 3 Figure 5, Page 344, column 2, last paragraph, Figure 2, Page 345, column 1, paragraph 1, column 2, paragraph 1, Page 348, column 1, paragraphs 3-4). Further with respect to these claims- the are drawn towards application of current/voltage which are method steps and not structural components of the claimed device. 
	With respect to Claim 14, HE et al. teach of emission in the range of 1100-1600 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
	With respect to Claim 18, AVOURIS et al. teach of the carbon nanotubes forming and thin- film(Page 343, column 2, 2nd to last paragraph).

2. Claim 19 is rejected under 35 U.S.C. 103(a) as being obvious over HE in “Tunable room-temperature single-photon emission at telecom wavelengths from sp3 defects in carbon nanotubes” (as cited on IDS dated 05/12/2022) in view of Avouris in Carbon-nanotube photonics and optoelectronics (as cited on IDS dated 05/12/2022) and further in view of MAZED in US 20170316487.
	With respect to Claim 19, HE et al. teach of single photon emitters from sp3 defects in carbon nanotubes(title, abstract). Specifically, HE et al. teach of single- walled carbon nanotubes as the color center host source and color center host (it is semiconducting) and of substituting diazonium(including nitrogen) and aryl- diazonium defects with CH3 into the C band of the carbon nanotubes(Page 1, abstract & Figure 1, Figure 2).HE et al. do not teach of the source/drain electrode or of the claimed gates.
AVOURIS et al. however in fact do.
	AVOURIS et al. teach of carbon nanotube photonics and optoelectronics and specifically that the single-atomic-layer structure makes the optical properties of SNTs sensitive to their environment and external fields and that this can be used to tune them(abstract and title). AVOURIS further teach of connecting for electrical contact the nanotubes to a source and drain electrode(Figure 2 a), and also of gating using gate electrodes that are not electrically connected to the color center host (carbon nanotube) which allows for controlling the injection with respect to holes in the center(Figure 2). More specifically, AVOURIS et al. each of there being at least two gate electrodes(double gate CNTs)(Page 345, column 1, paragraph 1, Figure 3). It would have been obvious to one of ordinary skill to structure the carbon nanotube of HE with the gate and source drain electrodes of AVOURIS to allow for functionalization/a source of voltage for the CNT photon emission due to the advantages unified electronic and optoelectronic technology has (AVOURIS, Page 341, column 1, paragraph 1). HE and AVOURIS et al. do not teach of  the center host containing or being linked to oligonucletide.
MAZED et al. however remedy this and teach of an optical biomodule for detecting a disease specific biomarker(s), utilizing enhanced fluorescence emission (due to integration of a three-dimensional (3-D) protruded structure (s)) in a fluidic container/zero-mode waveguide, upon chemical binding of a disease specific biomarker(s) with its corresponding specific disease specific biomarker binder(s) (e.g., an aptamer(s))(abstract). MAZED et al. further teach the systems being a MEMs or nanocrystal device (paragraph 0060), and that the crystals can be diamond based with color centers (paragraph 1010-1013). MAZED et al. further teach of biomodule including microelectro-mechanical-system reservoir 300, where the porous bottom surface of (the microelectro-mechanical-system reservoir 300) that can be attached onto a nanoporous membrane (e.g., a nanoporous membrane of titanium dioxide nanotubes or carbon nanomembrane(paragraph 0524, 0612, 0642, 0655, 0844, 0861,0915,0916), and even further teach that the nanotube can be substituted with boron(paragraph0185, 0485, 0625-0626, 0691). MAZED et al. further teach of fabricated/constructed (by photolithography and lift-off process) into a field effect transistor structure with a source metal electrode, a drain metal electrode and a gate terminal (the gate terminal is at the bottom of the silicon substrate). A nano-scaled sacrificial metal can be deposited on the graphene by electron beam evaporation and then the nano-scaled sacrificial metal can be wet etched to form graphene quantum dots of various sizes on the ultrathin silicon substrate(paragraph 1417), and further teach of other gating set ups where there are two gates(paragraph 0640, 0671, 0698, 0725, 1073, 1083, 1325, 1417, 1625).  MAZED et al. further teach of the device being used for single photon emission and detection/detector(paragraph 0764, 1014). MAZED et al. teach of inserting electrons into holes(paragraph 1496-1497) and further teach of detecting changes in emission(paragraph 1107). MAZED et al. teach of the nanostructure being linked to the oligonucleotide(paragraph 0215 & 0892). It would have been obvious to incorporate oligonucleotides as is done in MAZED in the devices of HE and AVOURIS due to the advantages a nanostructure oligonucleotide structure offer with control over size, shape, and mechanical flexibility(MAZED, paragraph 0215).
	
Response to Arguments
Applicant's arguments filed 05/12/2022 and 09/05/2022 have been fully considered but they are not persuasive. 
The prior 112 rejections are overcome due to the instant amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797